                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

TIMOTHY HYDE EASLEY,                              )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )              No. 1:18-CV-167-RLW
                                                  )
JEFFREY D. MCCORMICK,                             )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Timothy Hyde Easley for

leave to commence this civil action without prepayment of the required filing fee.            Having

reviewed the motion and plaintiffs certified inmate account statement, the Court has determined

that plaintiff lacks sufficient funds to pay the entire filing fee, and will waive the initial partial

filing fee at this time. See 28 U.S.C. § 1915(b)(4). Additionally, for the reasons discussed

below, the Court will dismiss plaintiffs complaint on initial review.

                                      28   u.s.c. § 1915(b)(l)
       Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or

her prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to the prisoner's

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

$10, until the filing fee is fully paid. Id.

        Plaintiff has submitted an application to proceed in district court without prepaying fees

or costs and a certified prison account statement. Based on this financial information, the Court

will not assess an initial partial filing fee at this time. See 28 U.S.C. § 1915(b)(4) ("In no event

shall a prisoner be prohibited from bringing a civil action ... for the reason that the prisoner has

no assets and no means by which to pay the initial partial filing fee.").

                                  Legal Standard on Initial Review

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if the action is frivolous, malicious, or fails to state a claim upon which relief can be

granted. To state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim

for relief, which is more than a "mere possibility of misconduct." Ashcroft v. Iqbal, 556 U.S.

662, 679 (2009). "A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Id. at 678. Determining whether a complaint states a plausible claim for relief is a

context-specific task that requires the reviewing court to draw upon judicial experience and

common sense. Id. at 679. The court must "accept as true the facts alleged, but not legal

conclusions or threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements." Barton v. Tabor, 820 F.3d 958, 964 (8th Cir. 2016).

        When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

ofa liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction"

means that if the essence of an allegation is discernible, the district court should construe the

plaintiffs complaint in a way that permits his or her claim to be considered within the proper



                                                 -2-
legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even prose

complaints are required to allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d

912, 914-15 (8th Cir. 2004) (stating that federal courts are not required to "assume facts that are

not alleged, just because an additional factual allegation would have formed a stronger

complaint").

                                         The Complaint

       Plaintiffs brings this 42 U.S.C. § 1983 action against defendant Jeffery D. McCormick,

the prosecuting attorney for Dunklin County. Plaintiff states, in part:

       I was violated of my due process to file 180 writ. I was incarcerated at Southeast
       Correctional Center and tried to file the writ several times through the records
       office. Every time I was told I could not file 180 writ because I had no detainers
       pending. I wrote the prosecuting attorney for Dunklin County (Jeffery D.
       McCormick) two letters, requesting he allow me the due process. I have filed
       some motion to ask if he would file the detainer. No response. Upon my 12112
       date from Southeast Correctional Center I was detained and placed in a padded
       cell until the following morning. Then I was transferred to Mississippi County
       Jail for 24 hours until Dunklin County come to get me. Now I sit here with 10
       years sentence, because my attorney didn't want to fight for me.

       I am not real sure exactly when this case took place because I was never served a
       warrant. I was never read a violation or had any type of hearing while in the
       county jail when this case took place. I'm [going to] say that once some
       documents are subpoenaed I will be able to clarify exact times and dates. 2016
       approximately.

       The denial of due process was at Eastern Reception Diagnostic Correctional
       Center, Southeast Correctional Center, and Dunklin County Jail.

For relief, plaintiff seeks four million dollars and to have his case expunged and dismissed from

the record.




                                                -3-
                                            Discussion

       Based on a review of plaintiffs underlying criminal case, State v. Easley, No. 16DU-

CR1001-01 (Dunklin County), on October 24, 2017, plaintiff pled guilty to assault in the first

degree or attempt, a felony under Revised Missouri Statue § 565.050.           On that same date,

plaintiff was sentenced to ten years' imprisonment, but the execution of the sentence was

suspended, and plaintiff was placed on five years of supervised probation. On April 17, 2018, a

warrant was issued for defendant's arrest on a probation violation. Plaintiff was served with the

warrant by the Sheriffs Department of Dunklin County on April 18, 2018.

       A probation revocation hearing was scheduled for April 19, 2018, but the hearing was

rescheduled twice so that plaintiff could subpoena witnesses.         On May 17, 2018, plaintiff

appeared with counsel at his probation revocation hearing, and witnesses were called. The Court

found defendant violated probation, revoked his probation, and sentenced him to ten years'

imprisonment in the Missouri Department of Corrections. Id.

       To the extent plaintiff is alleging the prosecuting attorney violated his due process rights,

this allegation is wholly conclusory. "Civil rights pleadings should be construed liberally. At

the very least, however, the complaint must contain facts which state a claim as a matter of law

and must not be conclusory." Frey v. City of Herculaneum, 44 F.3d 667, 671 (8th Cir. 1995).

Plaintiff states that he wrote to defendant McCormick twice "requesting he allow me the due

process." Plaintiff does not state what due process rights were violated. Nor does he alleged

defendant McCormick did anything to violate these rights.

       To the extent plaintiff is stating a claim for denial of "due process to file 180 writ," he is

likely referring to Revised Missouri Statute§ 217.450, otherwise known as the Uniform Detainer

Law, which states:



                                                -4-
       217.450. Offender may request final disposition of pending indictment,
       information or complaint, how requested-director to notify offender of
       pending actions, failure to notify, effect

       1.       Any person confined in a department correctional facility may request a
       final disposition of an untried indictment, information or complaint pending in
       this state on the basis of which a law enforcement agency, prosecuting attorney's
       office, or circuit attorney's office has delivered a certified copy of a warrant and
       has requested that a detainer be lodged against him with the facility where the
       offender is confined. The request shall be in writing addressed to the court in
       which the indictment, information or complaint is pending and to the prosecuting
       attorney charged with the duty of prosecuting it, and shall set forth the place of
       imprisonment.

       2.      When the director receives a certified copy of a warrant and a written
       request by the issuing agency to place a detainer, the director shall lodge a
       detainer in favor of the requesting agency. The director shall promptly inform
       each offender in writing of the source and nature of any untried indictment,
       information or complaint for which a detainer has been lodged against him of
       which the director has knowledge, and of his right to make a request for final
       disposition of such indictment, information or complaint on which the detainer is
       based.

       3.      Failure of the director to comply with this section shall not be the basis for
       dismissing the indictment, information, or complaint unless the court also finds
       that the offender has been denied his or her constitutional right to a speedy trial.

Mo. Rev. Stat. § 217.450. The Uniform Detainer Law permits offenders in the custody of the

Missouri Department of Corrections ("MODOC") to demand a trial on a pending charge and

requires dismissal of the charge if the defendant is not brought to trial on the charge within 180

days after a proper demand for trial is filed. See id.; see also Mo. Rev. Stat. § 217.460 ("Within

one hundred eighty days after the receipt of the request and certificate, pursuant to section[]

217.450 ... the offender ... shall be brought to trial.")

       Plaintiff has not alleged any circumstance in which the Uniform Detainer Law would be

applicable to his case, and the Court cannot find any. Furthermore, prosecuting attorneys may be

entitled to either absolute or qualified immunity from civil liability under 42 U.S.C. § 1983 for

actions undertaken pursuant to their official duties. "If the prosecutor is acting as advocate for


                                                 -5-
the state in a criminal prosecution, then the prosecutor is entitled to absolute immunity."

Brodnicki v. City of Omaha, Neb., 75 F.3d 1261, 1266 (8th Cir. 1996). "Absolute immunity

covers prosecutorial functions such as the initiation and pursuit of a criminal prosecution, the

presentation of the state's case at trial, and other conduct that is intimately associated with the

judicial process." Id.    Plaintiffs allegations against defendant McCormick, to the extent the

Court can determine his claim, arise out of defendant McCormick's prosecutorial functions.

Plaintiff has not alleged any facts that would cause the Court to find defendant McCormick took

any actions outside his official duties. For this reason, defendant McCormick would be entitled

to absolute immunity. See Brodnicki, 75 F.3d at 1266.

       Because plaintiffs complaint is wholly conclusory and fails to allege any facts, which if

proven would entitle plaintiff to relief, and because plaintiff has brought suit against an official

entitled to absolute immunity, the Court finds plaintiffs complaint fails to state a claim on which

relief may be granted.     See 28 U.S.C. § 1915(e)(2)(B).      The Court will dismiss plaintiffs

complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis is

GRANTED. [ECF No. 2] Pursuant to 28 U.S.C. § 1915(b)(4), the initial partial filing fee is

waived.

       IT IS FURTHER ORDERED that the institution having custody of plaintiff shall,

whenever the amount in plaintiffs prison account exceeds $10.00, send monthly payments that

equal 20 percent of the funds credited to the account the preceding month to the United States

District Court for the Eastern District of Missouri Clerk's office, pursuant to 28 U.S.C. §

1915(b)(2), until the filing fee of $350 is paid in full.



                                                   -6-
        IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel is

DENIED. [ECF No. 4]

        IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint because the complaint fails to state a claim upon which relief can be

granted. See 28 U.S.C. § 1915(e)(2)(B).

        An Order of Dismissal will accompany this Memorandum and Order.


Dated   thisO(~      of November, 2018.




                                              RONNIE L. WHITE
                                              UNITED STATES DISTRICT JUDGE




                                             -7-
